Citation Nr: 1419754	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

In May 2012, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence is against a finding that a lumbar spine disability is related to active service.

2.  Radiculopathy of the bilateral lower extremities is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.310 (2013).


Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2009 and May 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the disabilities on daily life and occupational functioning.

The claims were subsequently readjudicated, most recently in a November 2012 Supplemental Statement of the Case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in June 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  


There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The June 2012 VA examination report reflects a diagnosis of degenerative disc disease of the lumbar spine.  The examiner concluded that it is less than likely that the Veteran's back disability is related to service.  The examiner added that the Veteran's back pain in service was treated conservatively and that he was able to return to full duty without difficulty.  The report of examination reflects x-ray examination of the lumbar spine in November 1977 was normal.  

To the extent that the Veteran maintained in his July 2010 substantive appeal that his current back disability is related to an injury to his spine during service, the June 2012 VA examiner determined that there was no trauma or injury to the Veteran's back in service that would cause the early onset of arthritis or degenerative disc disease.  
The Veteran is competent to report his symptoms.  The Board has accorded more probative value to the contemporaneous record, to include not only the normal separation examination, but also the gap between separation and the initial documented complaints with respect to back symptoms, as well as the VA medical opinion.  As reflected in the VA examination report, at separation he specifically denied having recurrent back pain.  

In addition, lower extremity symptoms were attributed to neuropathy related to non-service connected diabetes, not his lower back disability.  The report of examination reflects that magnetic resonance imaging (MRI) of the lumbar spine in February 2011 did not indicate any nerve root involvement that would cause a radiculopathy.  Regardless, service connection or a lumbar spine disability is not established.  

The rationale for the VA opinion is based on objective findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions.  There is no competent objective evidence to the contrary.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection is not warranted for a lumbar spine disability or radiculopathy of the bilateral lower extremities.  


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for radiculopathy of the bilateral lower extremities is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


